Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

TERRI REYNOLDS-ROGERS,                          )
                                                )   Supreme Court No. S-16409
                      Appellant,                )
                                                )   Superior Court No. 3AN-14-09825 CI
      v.                                        )
                                                )   OPINION
STATE OF ALASKA,                                )
DEPARTMENT OF HEALTH &                          )   No. 7340 – March 8, 2019
SOCIAL SERVICES,                                )
                                                )
                      Appellee.                 )
                                                )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Mark Rindner, Judge.

              Appearances: Terri S. Reynolds-Rogers, pro se, Palmer,
              Appellant. Elizabeth M. Bakalar, Janell M. Hafner, Assistant
              Attorneys General, and Jahna Lindemuth, Attorney General,
              Juneau, for Appellee.

              Before: Stowers, Chief Justice, Winfree, Maassen, Bolger,
              and Carney, Justices.

              MAASSEN, Justice.

I.    INTRODUCTION
              A former employee of the Department of Health and Social Services
(DHSS) brought a wrongful discharge suit against the State. At the time of her
termination she had four union grievances pending against DHSS, and her union filed
another based on the termination. The union settled all five grievances in exchange for
a payment to the employee. She later sued DHSS for wrongful termination, alleging
both breach of the covenant of good faith and fair dealing and several torts, including
retaliatory discharge and failure to accommodate her disabilities. The superior court
granted DHSS’s motion for summary judgment and entered final judgment against the
employee.
              We conclude that the superior court was correct in deciding that the
employee’s claims were resolved by the settlement of her grievances, were barred by the
statute of limitations, or were legally insufficient in light of the undisputed facts. We
therefore affirm the superior court’s judgment.
II.   FACTS AND PROCEEDINGS
      A.      Facts
              1.      Work duties
              Terri Reynolds-Rogers (Rogers1) began to work for DHSS as a Health
Program Manager I in August 2006. She has a bachelor’s degree in zoology and
completed two years of medical school.           Her job duties with DHSS involved
implementing the Medicaid program: she began by screening paperwork from nursing
homes and hospitals related to authorizations for long-term care and was later given
duties related to the Medicaid Waiver program.2




      1
              The appellant identifies herself as “Rogers” in her brief, and we follow her
convention.
      2
             The Medicaid Waiver program“provide[s] disabled Alaskans with in-home
care services as an alternative to institutionalization.” Radebaugh v. State, Dep’t of
Health & Soc. Servs., Div. of Senior & Disabilities Servs., 397 P.3d 285, 287 (Alaska
2017).

                                           -2-                                      7340

             Rogers’s immediate supervisor during most of her employment with DHSS
was Rita Walker, whose supervisor was Leanna Hunter. At one point Walker’s
supervisor had been Odette Jamieson, who “remain[ed] in the chain of command to the
end of [Rogers’s] service” as Hunter’s supervisor.
             For the first few years Rogers’s employment with DHSS was unremarkable,
though she described some friction between herself and Walker. Her first performance
evaluation, in June 2011, rated her overall performance as “mid acceptable.” The
evaluation set out goals for the following year, including weekly meetings with Walker,
a “[d]ecrease [in] use of unscheduled leave,” cross-training for other positions, showing
“improvement in acceptance of supervision,” and “[c]onsistently follow[ing] chain of
command.” Rogers strongly disagreed with the rating and asserts that she filed a lengthy
rebuttal.
             In the summer of 2011 DHSS began to change Rogers’s work requirements.
Some changes appear to be related to the goals in the June 2011 evaluation; these
included expanding Rogers’s duties to encompass training in the Medicaid Waiver
review process. The parties disagreed about why Rogers’s duties increased: Rogers
asserted that it was retaliation by Walker, while DHSS contended that it was part of an
effort to cross-train her and make better use of her education. Rogers points to a tasks
spreadsheet that she and management developed, which in her opinion shows she was
being asked to do more than eight hours of work in a seven-and-a-half-hour day.
             The record reflects ongoing problems between Rogers and Walker relating
to a variety of issues: unexplained absences, Rogers’s use of her time while at work, the
way she processed incomplete long-term care authorization requests, and her willingness
to accept supervision and follow the chain of command.
             2.     Disability accommodations requests
             In July 2011 Rogers requested an evaluation of her work station because

                                           -3-                                     7340

of “increased neck and hand pain, . . . with numbness, tingling and loss of strength in
both hands.” An outside company conducted an ergonomic evaluation of Rogers’s work
station and recommended modifications, some of which DHSS provided. Rogers was
later in two car accidents, and her work station was again evaluated.                One
recommendation — now a point of contention — was an adjustable desk.
             In May 2012, after suffering an attack of Ménière disease which she said
was triggered by stress, Rogers filed a request for disability accommodation related to
the disease. DHSS did not grant the exact accommodations she requested, but it did
provide her with an electronic tablet to help with the hearing impairment that is
sometimes a symptom of the disease.
             Rogers also suffered from post-traumatic stress disorder (PTSD), though
she did not disclose it to her employer until early 2013. According to Rogers, she had
no reason to tell DHSS about the condition until problems arose with the rearrangement
of her office furniture. She testified that when she returned to work after the Presidents
Day holiday in February 2013, she found her desk rearranged so that her back was to the
door; she said that working in this position would trigger her PTSD. She and a coworker
“reoriented” the desk to face the door. According to Rogers, Walker was displeased and
told her the desk had to be turned around. Rogers went to Jamieson, Walker’s superior,
and explained why she could not work with her back to the door; Rogers testified that
Jamieson “allowed [her] to keep [her] desk properly oriented for [her] safety.” But
Rogers asked Jamieson not to discuss her PTSD diagnosis with others at DHSS.
             Rogers had a disciplinary suspension in March 2013, and when she
returned to work on April 1 her desk was again oriented with her back to the door. On
the door was a notice forbidding the rearrangement of furniture; an email from Hunter
explained that Rogers’s “furniture configuration had taken up almost the entire office and
the second employee [sharing the office] was confined to one corner of the room. Now

                                           -4-                                      7340

the space is more appropriately split.” When Rogers complained to Jamieson, Jamieson
told her to “work with [her] supervisors on th[is] type[] of request[].” Hunter and
Walker learned of Rogers’s PTSD diagnosis at this point, and Rogers formally notified
them of it on April 2, explaining that her “confidentiality [had] already been breached.”
She was given paperwork to begin an Americans with Disabilities Act (ADA)
accommodations request, and DHSS offered to allow her to work in another office in the
meantime. In an email to Walker, Rogers declined “the offer of an interim change in
offices” because the desk in the other office was not adjustable but said she would move
“if that is still your instruction.”     She submitted the ADA paperwork for an
accommodation related to her PTSD, and on April 12 DHSS agreed to grant her
accommodation request.
             3.     Discipline history
             Rogers was the subject of progressive discipline a number of times. She
was given a Letter of Expectation in March 2008 related to her use of work time, and in
April 2009 she received a Letter of Warning about inappropriate communication with
her supervisor. She filed a grievance through her union related to the Letter of Warning,
contending that the underlying issue was simply “a communications problem” between
her and Walker. The grievance was still unresolved when Rogers was fired in 2013.
             In November 2011 Rogers was reprimanded in part because she “failed to
follow specific instructions to not discuss” a disciplinary process “with anyone outside
of [her] supervisory chain of command or union representation”; she had sent an email
to the supervisor of another employee who had filed a complaint about her to document
what she considered to be inappropriate behavior by that employee. Rogers was given
another Letter of Warning in February 2012 because of her use of unscheduled leave and
her failure to follow instructions, and she filed a grievance about this letter. In
November 2012 and again in March 2013 she was suspended because of difficulties

                                           -5-                                     7340

completing her work, the first time for 5 days and the second for 15 days. Again, she
grieved the suspensions through her union.
             During the second suspension, staff who were covering Rogers’s work
discovered a large number of incomplete long-term care authorization requests in her
office that had not been reported to her supervisors. In a later interview Rogers
acknowledged that “[t]here were 153 all together,” and she explained she “could have
finished them but [she] was not allowed to do the facilities’ share of the work.” She said
that in the past she had “completed the facilities’ share of the work if they were more
than a couple weeks behind in getting payment” and that she “viewed it as part of [her]
job — to get long-term care authorization completed whether or not the information was
provided by the long-term care facility or whether [she] called them to get the correct
information from them.” This was contrary to established practice; Rogers had been
instructed before that it was up to the providers to make necessary corrections to their
paperwork.
             Rogers was fired on April 12, 2013 — the same day DHSS granted her
request for accommodation related to her PTSD — following a contentious investigatory
interview. Through her union she filed a grievance contesting the termination. In June
2013 the union settled all of the grievances, including the other four that were pending
at the time of her termination: the union withdrew the grievances in exchange for
DHSS’s agreement to pay Rogers $3,800 and remove a performance evaluation for
2011-12 from her records.
      B.     Proceedings
             On April 5, 2013, a week before her termination, Rogers filed a complaint
with the Alaska State Commission on Human Rights (ASCHR). Shortly afterwards she
filed a complaint with the U.S. Equal Employment Opportunity Commission (EEOC),



                                           -6-                                      7340

which investigated the complaint, concluded that it was unable to establish any violations
of the relevant statutes, and in August 2014 gave Rogers a “Right to Sue” letter.
              Rogers, through counsel, filed suit against DHSS, alleging several causes
of action: breach of the implied covenant of good faith and fair dealing, failure to
provide reasonable accommodations, wrongful termination, retaliation, and
discrimination based on disability and age.3 DHSS answered and moved for summary
judgment, which the superior court granted. The court observed that a wrongful
termination claim required proof of either a breach of contract or a tort. It decided that
Rogers’s union settlement barred any claim for breach of the covenant of good faith and
fair dealing. It decided that the statute of limitations had run on a claim for failure to
reasonably accommodate any disabilities except PTSD, and that DHSS had reasonably
accommodated that disability. The court decided that Rogers had established a prima
facie case of disability discrimination, that DHSS had carried its burden of demonstrating
that it had a legitimate reason for firing her, and that Rogers had failed to show that this
reason was actually “an impermissible pretext.” The court likewise decided that Rogers
had established a prima facie case of retaliation but that DHSS had shown a legitimate
reason for her termination which Rogers had not shown to be pretextual.
              Rogers, now self-represented, appeals.
III.     STANDARDS OF REVIEW
              “We review a grant of summary judgment de novo,”4 “affirming if the
record presents no genuine issue of material fact and if the movant is entitled to judgment




         3
              Rogers later conceded that she did not have an age-related discrimination
claim.
         4
              Mitchell v. Teck Cominco Alaska Inc., 193 P.3d 751, 757 (Alaska 2008).

                                            -7-                                       7340

as a matter of law.”5
IV.	   DISCUSSION
       A.	    The Superior Court Did Not Err In Granting Summary Judgment On
              Rogers’s Claim For Violation Of The Covenant Of Good Faith And
              Fair Dealing.
              The superior court based its denial of Rogers’s claim for breach of the
covenant of good faith and fair dealing on her union’s settlement of the five grievances
in exchange for a monetary payment to Rogers. The court reasoned that breach of the
covenant is a contract-based claim; that the contract at issue was “the Collective
Bargaining Agreement between the State and the Alaska State Employees Association”;
and that claims based on the covenant therefore had to be pursued by the contractual
grievance policy, which had finally resolved them by settlement.
              We see no error in this analysis. A cause of action based on the covenant
of good faith and fair dealing is a contract claim.6 An employee represented by a union
who wishes to bring an employment-related contract claim against the employer must
first exhaust the administrative remedies available through the union or show good cause
why exhaustion should be excused.7 Rogers and her union settled her grievances, and
there were therefore no further administrative remedies to exhaust. But her acceptance
of the settlement bars litigation of the settled contract disputes.8

       5	
              Hagen v. Strobel, 353 P.3d 799, 802 (Alaska 2015).
       6
             See Holland v. Union Oil Co. of Cal., 993 P.2d 1026, 1032 (Alaska 1999)
(“This court has ‘recognized a covenant of good faith and fair dealing in all at-will
employment contracts.’ ” (quoting Luedtke v. Nabors Alaska Drilling, Inc., 834 P.2d
1220, 1223 (Alaska 1992))).
       7
              See Wilson v. Municipality of Anchorage, 977 P.2d 713, 724 (Alaska 1999).
       8
              See Plumber v. Univ. of Alaska Anchorage, 936 P.2d 163, 168 (Alaska
                                                                     (continued...)

                                            -8-	                                  7340

              Rogers argues, however, that the settlement agreement resolving her
grievances should be rescinded for several reasons, including fraud, “misunderstanding,”
breach of fiduciary duty by her union, lack of consideration, and unconscionability. She
appears to argue that the union representative misled her about what she would be giving
up by agreeing to the settlement (fraud or misrepresentation) or that she misunderstood
what the union representative was telling her (unilateral mistake). In other words, she
argues that the fatal flaws in the settlement agreement were due not to DHSS but to her
union representation. Her claim could be characterized as a “hybrid claim,” involving
not only a claim against the employer for breach of the collective bargaining agreement
but also one against the union for breach of its duty of fair representation.9
              But Rogers did not argue in the superior court that the settlement agreement
was invalid and should be set aside; her only argument about the grievance process
concerned whether she was required to exhaust her remedies. A claim for breach of the
duty of fair representation generally raises issues of fact about the union’s conduct, none
of which were litigated in the trial court in this case.10 In the absence of any argument


         8
               (...continued)
1997) (holding that settlement of one claim barred employee from “relitigating to obtain
a better settlement”).
         9
              See Bernard v. Alaska Airlines, Inc., 367 P.3d 1156, 1159 n.5 (Alaska
2016).
         10
               See Cameron v. Chang-Craft, 251 P.3d 1008, 1018 (Alaska 2011) (“A
union breaches its duty of fair representation ‘only when [the union’s] conduct toward
a member of the collective bargaining unit is arbitrary, discriminatory, or in bad faith.’ ”
(alteration in original) (quoting Schaub v. K&L Distribs., Inc., 115 P.3d 555, 562 (Alaska
2005))), disavowed in part on other grounds by Christensen v. Alaska Sales & Serv.,
Inc., 335 P.3d 514, 520 n.49 (Alaska 2014); Rollins v. Cmty. Hosp. of San Bernardino,
839 F.3d 1181, 1186-88 (9th Cir. 2016) (holding there were jury questions about
                                                                             (continued...)

                                            -9-                                       7340

why the settlement agreement should be set aside, the superior court did not err when it
relied on the settlement to bar her contractual claim for breach of the covenant of good
faith and fair dealing.11
       B.	    The Superior Court Correctly Decided That The Statute Of
              Limitations Barred All But One Of Rogers’s Disability Discrimination
              Claims.
              The superior court decided that the statute of limitations barred disability
discrimination claims related to DHSS’s actions prior to October 2012. It relied on a
regulation requiring that a complaint alleging a discriminatory act be filed with the
Alaska State Commission on Human Rights within 180 days of the act,12 concluding that
“[a]ny acts occurring more than 180 days before the ASCHR complaint [were] . . .
untimely.” Because Rogers made her complaint to the Commission on April 5, 2013, the
court concluded that causes of action based on “any acts occurring before October 7,
2012 [were] . . . untimely filed.” It concluded that causes of action related to acts prior
to October 23, 2012 — two years before she filed her complaint in superior court —
were barred in any event because of the two-year statute of limitations on tort actions.
Under this ruling, the only allegedly discriminatory acts not barred by the statute of
limitations were those related to Rogers’s PTSD.



       10
             (...continued)
whether union acted arbitrarily and “in a perfunctory manner” when handling plaintiff’s
grievance); Addington v. US Airline Pilots Ass’n, 791 F.3d 967, 982 (9th Cir. 2015)
(“Whether a union’s conduct amounted to a breach of its duty of fair representation
presents a mixed question of law and fact . . . .”).
       11
              Ivy v. Calais Co., 397 P.3d 267, 275 (Alaska 2017) (“An argument is
ordinarily not preserved for appeal if it was not raised below, or if it was only raised after
the party filed a motion for reconsideration.”).
       12
              6 Alaska Administrative Code (AAC) 30.230 (2014).

                                            -10-	                                       7340

              Rogers contends on appeal that the statute of limitations on all her claims
should have been equitably tolled because she was pursuing her union grievances.
Again, however, she did not make this argument in the superior court, as DHSS points
out. While we can in limited circumstances consider issues raised for the first time on
appeal,13 those circumstances are not met here because equitable tolling requires
consideration of prejudice to the defendant, which is ultimately a factual issue.14 The
superior court made no findings about prejudice. Because Rogers did not raise equitable
tolling in the superior court, that argument has been waived,15 and she offers no other
argument of error on this point. We therefore conclude that the superior court was
correct in deciding that the statute of limitations barred Rogers’s disability discrimination
claims other than the one related to her PTSD.
       C.	    The Superior Court Did Not Err In Granting Summary Judgment To
              DHSS On The Claim For Failure To Accommodate Rogers’s PTSD.
              Rogers argues that DHSS failed to accommodate her PTSD — and in fact
purposely acted to trigger it — by twice rearranging her office furniture so that her back
was to the door. DHSS counters that once it became aware of Rogers’s need for
accommodation related to this condition it promptly engaged in an interactive process
with her, thus fulfilling its obligations under the ADA.


       13
              See Radebaugh v. State, Dep’t of Health & Soc. Servs., Div. of Senior &
Disabilities Servs., 397 P.3d 285, 292 (Alaska 2017) (setting out circumstances when
issue not raised below may be considered on appeal).
       14
              See Irby v. Fairbanks Gold Mining, Inc., 203 P.3d 1138, 1142-43 (Alaska
2009) (setting out test for equitable tolling and applying it when raised on appeal for the
first time because factfinder had considered prejudice in context of another equitable
argument).
       15
              See, e.g., Wagner v. Stuckagain Heights, 926 P.2d 456, 459 (Alaska 1996)
(holding that argument not presented in superior court is waived).

                                            -11-	                                      7340

             “Federal courts have held that the ADA requires an employer to ‘engage
with the employee in an “interactive process” to determine the appropriate
accommodation under the circumstances’ once it is aware of the employee’s disability.”16
It is undisputed that Rogers had not told any of her superiors that she suffered from
PTSD before February 2013, when she told Jamieson that she had to work facing the
door and explained why. Jamieson allowed this accommodation once Rogers and a
coworker had moved the desk to where Rogers wanted it. It thus appears that DHSS
immediately accommodated the disability as soon as Rogers made Jamieson aware of it.
But Rogers concedes that she kept her PTSD diagnosis from Walker, her immediate
supervisor; she testified at her deposition that she asked Jamieson not to “spread this
around” to others at DHSS because it was “private.”
             Rogers claims that Walker acted intentionally to trigger her PTSD when in
April 2013 Walker again oriented the desk so that Rogers’s back was to the door, but she
offers no evidence that Walker was aware of the PTSD diagnosis at that time. The notes
from Rogers’s interview with the EEOC indicate that when Rogers returned in April to
find the desk oriented so she would have to work with her back to the door, she sent an
email to another supervisor informing her of the PTSD and seeking permission to leave
for the day because of the stress involved. According to Rogers, the PTSD diagnosis
was disclosed to Hunter and Walker at that time. No evidence contradicts Rogers’s own
assertion that Walker learned of her PTSD only after the desk was reoriented the second
time, and this time line is consistent with emails from Rogers and DHSS staff as well as
Hunter’s deposition testimony.




      16
           Smith v. Anchorage Sch. Dist., 240 P.3d 834, 843 (Alaska 2010) (quoting
EEOC v. Sears, Roebuck & Co., 417 F.3d 789, 805 (7th Cir. 2005)).

                                         -12-                                     7340
             DHSS did not immediately agree to reorient the desk in April, but after
Hunter and Walker were made aware of the diagnosis DHSS began the interactive
process required by federal law. DHSS gave ADA forms to Rogers and in an email
dated April 12 agreed to accommodate her.             In short, DHSS agreed to the
accommodation Rogers demanded less than two weeks after she advised her direct
supervisors of her disability and need for accommodation.
             Federal courts have decided that similar time lapses in accommodating
ADA requests are reasonable as a matter of law. For example, in Kintz v. United Parcel
Service, Inc., the court decided that a “delay of a mere 15 days is not unreasonable under
the ADA.”17 Another federal court decided that a 17-day delay was insufficient as a
matter of law to support a failure to accommodate claim.18
             Because DHSS engaged in the interactive process required by the ADA
once it was informed of Rogers’s PTSD and her need for accommodation, and because
it promptly granted her accommodation, summary judgment for DHSS was proper on
the claim for failure to accommodate her PTSD.
      D.	    The Superior Court Did Not Err In Granting Summary Judgment On
             The Disability Discrimination Claim.
             To establish a prima facie case for a disability discrimination claim under
AS 18.80.220, a plaintiff must show the following:
             (1) that he or she is an individual who has a disability within
             the meaning of the statute; (2) that he or she could perform
             the essential functions of the position he or she holds (with or


      17
             766 F. Supp. 2d 1245, 1257 (M.D. Ala. 2011).
      18
             Marks v. Wash. Wholesale Liquor Co., 253 F. Supp. 3d 312, 326 (D.D.C.
2017); see also Keen v. Teva Sales & Mktg., Inc., 303 F. Supp. 3d 690, 730 (N.D. Ill.
2018) (granting summary judgment to employer that returned plaintiff to work with
accommodations two weeks later than plaintiff requested).

                                          -13-	                                     7340

              without reasonable accommodation); and (3) that he or she
              has suffered an otherwise adverse employment decision
              because of the disability.[19]
              This test is derived from the burden-shifting analysis adopted by the U.S.
Supreme Court in employment discrimination cases brought under Title VII of the Civil
Rights Act of 1964.20 If the employee can establish a prima facie case, “the burden shifts
to the employer to articulate legitimate, nondiscriminatory reasons for the employment
action.”21 If the employer meets this burden, the employee must then show “that
discriminatory reasons more likely motivated the employer.”22 “Because a complainant
can show pretext either directly or indirectly, a variety of factors can evidence a
pretextual justification.”23
              Here the superior court determined on summary judgment that Rogers had
met her initial burden of demonstrating a genuine issue of material fact as to all three
elements. On appeal DHSS challenges this determination, arguing that no facts support
a finding that Rogers could perform the essential functions of her position24 and that the


         19
             Smith, 240 P.3d at 843 (quoting Moody-Herrera v. State, Dep’t of Nat. Res.,
967 P.2d 79, 88 (Alaska 1998)).
         20
             Haroldsen v. Omni Enters., Inc., 901 P.2d 426, 430 (Alaska 1995) (citing
Alaska State Comm’n for Human Rights v. Yellow Cab, 611 P.2d 487, 490 (Alaska
1980)).
         21
              Raad v. Alaska State Comm’n for Human Rights, 86 P.3d 899, 905 (Alaska
2004).
         22
              Id.
         23
              Id.
         24
              A federal regulation defines “essential functions” to mean “the fundamental

job duties of the employment position the individual with a disability holds or desires”

                                                                            (continued...)

                                          -14-                                       7340

trial court put too much weight on the temporal proximity between Rogers’s request for
accommodation of her PTSD and her firing.
              The superior court did not have before it on summary judgment any
evidence regarding the essential functions of Rogers’s position; neither Rogers’s initial
job description nor the revised job description was included in the record. Given the
dearth of information about the specific functions of Rogers’s job, the superior court did
not err in finding that Rogers’s “mid acceptable” performance evaluation in 2011
adequately supported a prima facie case that she was able to perform the essential
functions of her position.
              Nor did the court err by using temporal proximity to establish the third
prong.25 Rogers suffered at least two adverse employment actions in close proximity to
her attempts to rearrange her office: the February repositioning of the desk was one of
the issues in a February investigatory interview that resulted in the 15-day suspension
in March, and she was fired within two weeks of her return to the office on April 1 and
her request at that time for accommodation of her PTSD.
              But we also agree with the superior court that DHSS met its burden of
demonstrating the absence of any genuine issue of material fact as to whether it had
legitimate reasons for firing Rogers. One legitimate reason was the discovery of many


       24
             (...continued)
but “does not include the marginal functions of the position.” 29 C.F.R. § 1630.2(n)(1)
(2018).
       25
               See VECO, Inc. v. Rosebrock, 970 P.2d 906, 919 (Alaska 1999) (“Causation
sufficient to establish a prima facie case of unlawful retaliation may be inferred from the
proximity in time between the protected action and the allegedly retaliatory discharge.”
(quoting Miller v. Fairchild Indus., Inc., 797 F.2d 727, 731 (9th Cir. 1986))). The
analysis of a disability discrimination claim is similar to that for an unlawful retaliation
claim. See id. at 918.
                                           -15-                                       7340

pending requests for long-term care authorizations in various stages of the approval
process that Rogers had apparently not disclosed to her supervisors. The record supports
other reasons as well: Rogers appears to have disregarded instructions about processing
incomplete applications; she went outside her chain of command despite admonitions not
to do so; and she disregarded directives not to discuss certain personnel issues with
others.
             Because DHSS met its burden of showing it had legitimate reasons for
firing Rogers, the burden shifted to her to show that these reasons were pretextual.
Federal courts have held that “the plaintiff must produce ‘specific, substantial evidence
of pretext,’ ” or, put another way, “must tender a genuine issue of material fact as to
pretext in order to avoid summary judgment.”26 The superior court decided that DHSS
was entitled to summary judgment because Rogers provided no evidence she was
terminated because of her disability. Although Rogers made many allegations that
Walker and others in DHSS acted deliberately to fire her or to overwhelm her with work,
she offered no specific evidence that her firing was motivated by her PTSD and request
for accommodation of that disability.27 We agree with the superior court that Rogers
failed to present evidence sufficient to show a genuine issue of material fact as to
whether DHSS’s reasons for firing her were pretextual.
      E.	    The Superior Court Did Not Err In Granting Summary Judgment To
             DHSS On The Retaliatory Discharge Claim.
             The final question on appeal is whether the superior court erred in granting

      26	
             Wallis v. J.R. Simplot Co., 26 F.3d 885, 890 (9th Cir. 1994) (quoting Steckl
v. Motorola, Inc., 703 F.2d 392, 393 (9th Cir. 1983)).
      27
              In her reply brief Rogers cites documents and depositions that were not
filed with the superior court and thus are not part of the record on appeal. See Alaska R.
App. P. 210(a) (limiting record on appeal to “original papers and exhibits filed in the
trial court” (emphasis added)).

                                          -16-	                                     7340

summary judgment to DHSS on Rogers’s retaliation claim. The analysis for a claim of
retaliation is similar to that used in a discrimination claim:
              To establish a prima facie case of discriminatory retaliation,
              a complainant must establish that (1) the complainant
              engaged in a protected activity (e.g., opposed a
              discriminatory practice); (2) the complainant suffered an
              adverse employment action; and (3) there was a causal link
              between the protected activity and the employer’s action.[28]
“Causation may be inferred from the proximity in time between the protected action and
the allegedly retaliatory action.”29 The superior court found that Rogers met her burden
of showing a prima facie case. The court decided that her union grievances and
discrimination complaint to ASCHR were protected activities and that she suffered the
adverse employment action of being fired. It then decided that she had satisfied the final
element — the causal link — because of temporal proximity.
              DHSS challenges this threshold determination, arguing that there is no
evidence to support a causal link between the protected activity and the employer’s
actions. It contends that the timing of the ADA accommodation and Rogers’s firing was
“pure coincidence” and cannot serve as a basis for meeting the third element.
              We again agree with the superior court that Rogers made a prima facie case
of retaliation. She was disciplined shortly after she repositioned her desk in mid-
February, despite explaining that Jamieson had authorized it. She had multiple union
grievances pending at the time of her dismissal, including one related to the February
2013 discipline, and she was fired shortly after she filed the request for accommodation
of her PTSD.



       28
              Raad, 86 P.3d at 905.
       29
              Id.

                                           -17­                                     7340
              Once the plaintiff claiming retaliatory discharge has established a prima
facie case, “the burden in a pretext case shifts to the employer to show a legitimate, non-
retaliatory reason for the discharge.”30 As set out above, DHSS was able to demonstrate
the absence of a genuine issue of material fact as to whether it had legitimate reasons for
firing Rogers. The burden then shifted to Rogers “to show that discriminatory reasons
more likely motivated the employer.”31 She argued in the superior court that she met the
burden through temporal proximity and through evidence that her supervisors were
aware of the grievances. However, she was “required . . . to offer something more than
‘unsupported assumptions and speculation’ ” in order to create a genuine issue of
material fact.32
              On appeal Rogers offers little in the way of evidence to support her
contentions. For example, she asserts that Walker purposely triggered her PTSD by
repositioning her desk during her suspension, but Rogers’s own statements indicated that
Walker found out about the PTSD diagnosis only after Rogers returned to work. No fact
that Rogers points to substantiates her claim that DHSS retaliated against her for making
the ADA request related to her PTSD or for grieving her concerns through the union
process.
              Because DHSS showed it had a legitimate reason for terminating Rogers’s
employment and Rogers failed to provide evidence sufficient to create a genuine issue
of material fact as to whether that reason was pretextual, the superior court did not err
in granting DHSS summary judgment on the retaliatory discharge claim.


       30
              Mahan v. Arctic Catering, Inc., 133 P.3d 655, 660 (Alaska 2006).
       31
              Raad, 86 P.3d at 905.
       32
            Mahan, 133 P.3d at 661 (quoting French v. Jadon, Inc., 911 P.2d 20, 25
(Alaska 1996)).

                                           -18-                                      7340

V.   CONCLUSION
        We AFFIRM the superior court’s judgment.




                                 -19-              7340